PER CURIAM.
This interlocutory appeal was filed by the defendant from an order denying its motion to dismiss, claiming improper venue. The complaint filed by the plaintiff-appellee against the appellant state agency, the Florida Public Service Commission, alleged the plaintiff held a contract with the defendant. In separate counts plaintiff claimed performance and non-payment, and sought damages for an alleged breach of the contract by the defendant.
We hold that the denial of the defendant’s motion was error. By § 350.06 Fla. Stat., F.S.A. the office of the defendant Commission is designated to be in Tallahassee, in Leon County. The venue for an action against the Commission for breach of contract is in Leon County, the place of its official residence. See Florida Real Estate Commission v. State ex rel. Bodner, Fla.1954, 75 So.2d 290; Paxson v. Collins, Fla.App.1958, 100 So.2d 672; Foy v. State Road Dept., Fla.App.1964, 166 So.2d 688; Morris v. Williams, Fla.App. 1967, 199 So.2d 747; Department of Revenue v. First Federal Savings & Loan Association of Fort Myers, Fla.App.1971, 256 So.2d 524; Straughn v. Grootematt, Fla.App.1974, 291 So.2d 669 (Opinion filed March 6, 1974).
The order appealed from is reversed, and the cause is remanded to the circuit court with direction that an order be entered for transfer of the action to the circuit court of Leon County, as and in the manner provided for in such circumstance by Rule 1.060(b) F.R.C.P., 30 F.S.A.
It is so ordered.